The parties to this appeal have been making themselves and each other unnecessary trouble in preparing the papers upon this appeal. The method of preparing the papers upon appeal from an order is simple, and is specifically pointed out by the Code of Civil Procedure (§ 1353), which provides that an appeal from an order must be heard upon a certified copy of the notice of appeal and of the papers used before the court, judge or justice, upon the hearing of the motion. Still more definite and complete directions upon this subject are furnished by rule 41 of the General Rules of Practice, which provides: “ The papers in all appeals from non-enumerated motions shall consist of printed copies of the papers which were used in the court below, and are specified in the order, certified by the proper clerk, or stipulated by the parties to be true copies of the original, and of the whole thereof. There shall be added to them the opinion of the court below, or an affidavit that no opinion was given, or, if given, that a copy could not be procured.” The order itself provides the necessary information as to what papers shall be printed as the papers upon appeal. They are the papers specified in the order. When copies of these papers are presented to the clerk he will certify them, and these, with the opinion or affidavit 'of no opinion, are all the papers necessary upon the appeal. All motions in relation to the return on appeal herein are denied, without costs, and without prejudice, and the appellant directed to procure the necessary papers to be certified and filed on or before May 7, 1921, and be ready for argument of the appeal on May 13, 1921, at ten o’clock A. m. Present —■ Blaekmar, P. J., Mills, Putnam, Kelly and Jaycox, JJ.